

	

		II

		109th CONGRESS

		1st Session

		S. 1342

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Feingold (for

			 himself and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  improve the outreach activities of the Department of Veterans Affairs, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Veterans Outreach Improvement Act of

			 2005.

		2.Definition of

			 outreachSection 101 of title

			 38, United States Code, is amended by adding at the end the following new

			 paragraph:

			

				(34)The term outreach means the

				act or process of reaching out in a systematic manner to proactively provide

				information, services, and benefits counseling to veterans, and to the spouses,

				children, and parents of veterans who may be eligible to receive benefits under

				the laws administered by the Secretary, to ensure that such individuals are

				fully informed about, and assisted in applying for, any benefits and programs

				under such

				laws.

				.

		3.Authorities and

			 requirements for enhancement of outreach of activities Department of Veterans

			 Affairs

			(a)In

			 generalChapter 5 of title

			 38, United States Code, is amended by adding at the end the following new

			 subchapter:

				

					IVOutreach

						561.Outreach activities:

				funding

							(a)Separate

				account for outreach activitiesThe Secretary shall establish a separate

				account for the funding of the outreach activities of the Department, and shall

				establish within such account a separate subaccount for the funding of the

				outreach activities of each element of the Department specified in subsection

				(c).

							(b)Budget

				requirementsIn the budget

				justification materials submitted to Congress in support of the Department

				budget for any fiscal year (as submitted with the budget of the President under

				section 1105(a) of title 31), the Secretary shall include a separate statement

				of the amount requested for such fiscal year for activities as follows:

								(1)For outreach activities of the Department

				in aggregate.

								(2)For outreach activities of each element of

				the Department specified in subsection (c).

								(c)Covered

				elementsThe elements of the

				Department specified in this subsection are as follows:

								(1)The Veterans Health Administration.

								(2)The Veterans Benefits

				Administration.

								(3)The National Cemetery

				Administration.

								562.Outreach activities:

				coordination of activities within Department

							(a)Procedures for

				effective coordinationThe

				Secretary shall establish and maintain procedures for ensuring the effective

				coordination of the outreach activities of the Department between and among the

				following:

								(1)The Office of the Secretary.

								(2)The Office of Public Affairs.

								(3)The Veterans Health Administration.

								(4)The Veterans Benefits

				Administration.

								(5)The National Cemetery

				Administration.

								(b)Review and

				modificationThe Secretary

				shall—

								(1)periodically review the procedures

				maintained under subsection (a) for the purpose of ensuring that such

				procedures meet the requirement in that subsection; and

								(2)make such modifications to such procedures

				as the Secretary considers appropriate in light of such review in order to

				better achieve that purpose.

								563.Outreach activities:

				cooperative activities with States; grants to States for improvement of

				outreach

							(a)PurposeIt is the purpose of this section to assist

				States in carrying out programs that offer a high probability of improving

				outreach and assistance to veterans, and to the spouses, children, and parents

				of veterans who may be eligible to receive veterans’ or veterans’-related

				benefits, to ensure that such individuals are fully informed about, and

				assisted in applying for, any veterans’ and veterans’-related benefits and

				programs (including under State veterans’ programs).

							(b)Location of

				provision of outreachThe

				Secretary shall ensure that outreach and assistance is provided under programs

				referred to in subsection (a) in locations proximate to populations of veterans

				and other individuals referred to in that subsection, as determined utilizing

				criteria for determining the proximity of such populations to veterans health

				care services.

							(c)Cooperative

				agreements with statesThe

				Secretary may enter into cooperative agreements and arrangements with veterans

				agencies of the States in order to carry out, coordinate, improve, or otherwise

				enhance outreach by the Department and the States (including outreach with

				respect to State veterans’ programs).

							(d)Grants(1)The Secretary may award grants to veterans

				agencies of States in order to achieve purposes as follows:

									(A)To

				carry out, coordinate, improve, or otherwise enhance outreach, including

				activities pursuant to cooperative agreements and arrangements under subsection

				(c).

									(B)To

				carry out, coordinate, improve, or otherwise enhance activities to assist in

				the development and submittal of claims for veterans’ and veterans’-related

				benefits, including activities pursuant to cooperative agreements and

				arrangements under subsection (c).

									(2)A

				veterans agency of a State receiving a grant under this subsection may use the

				grant amount for purposes described in paragraph (1) or award all or any

				portion of such grant amount to local governments in such State, other public

				entities in such State, or private non-profit organizations in such State for

				such purposes.

								(e)FundingAmounts available for the Department for

				outreach in the account under section 561 of this title shall be available for

				activities under this section, including grants under subsection

				(d).

							.

			(b)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 5 of such title is amended by adding at

			 the end the following new items

				

					

						Subchapter

				IV—Outreach

						561. Outreach activities:

				funding.

						562. Outreach activities:

				coordination of activities within Department.

						563. Outreach activities:

				cooperative activities with States; grants to States for improvement of

				outreach.

					

					.

			

